                    IN THE UNITED STATES COURT
                  FOR THE DISTRICT OF PUERTO RICO




AMERICAN BOARD OF INTERNAL
MEDICINE, ET AL.,

Plaintiffs, Counterclaim and
Third- Party Defendants                  CIV. NO.: 19-1943 (SCC)

                 v.

JAIME A. SALAS RUSHFORD, M.D.,

Defendant, Counterclaim and
Third-Party Plaintiff



                      OPINION AND ORDER

     On January 20, 2021, the Court entered an Opinion and

 Order, see Docket No. 241, granting the ABIM Parties’ 1 Motion


 1  Dr. Jaime A. Salas-Rushford (“Dr. Salas-Rushford”) filed his
 Counterclaim and Third-Party Complaint (“CTPC”) against the American
 Board of Internal Medicine (“ABIM”) and Richard J. Baron, M.D.,
 Christine K. Cassel, M.D., Lynn O. Langdon, M.S., Eric S. Holmboe, M.D.,
 David L. Coleman, M.D., Joan M. Von Feldt, M.D., and Naomi P. O’Grady,
 (collectively, the “ABIM Individuals”). See Docket No. 33. For the sake of
 uniformity, throughout this Opinion and Order, the Court will refer to the
 “ABIM Parties” when discussing both ABIM and the ABIM Individuals.
ABIM, ET AL., v. SALAS-RUSHFORD                                 Page 2




for Judgment on the Pleadings (“Motion for Judgment”)

under Federal Rule of Civil Procedure 12(c) (“Rule 12(c)”), see

Docket No. 216, regarding two out of the four claims set forth

by Dr. Jaime A. Salas-Rushford (“Dr. Salas-Rushford”) in his

Counterclaim and Third-Party Complaint (“CTPC”), see

Docket No. 33, namely, his Lanham Act claim under 15 U.S.C.

§ 1125(a) and a general tort claim pursuant to Puerto Rico

law. 2 While the ABIM Parties’ Motion for Judgment also

addressed Dr. Salas-Rushford’s two remaining claims—a

breach of contract claim against ABIM and another general

tort claim under Puerto Rico law related to the same against

the ABIM Individuals—the Court held in abeyance its

determination regarding the fate of these two claims until the

ABIM Parties filed before the Court the October 2008 ABIM

Policies & Procedures, in addition to any other ABIM Policies

& Procedures in effect at the time of the disciplinary



2Identified as the Second and Fourth Claims for Relief in Dr. Salas-
Rushford’s CTPC.
ABIM, ET AL., v. SALAS-RUSHFORD                                     Page 3




proceedings. 3 See Docket No. 241 at pg. 43.

    On February 1, 2021, the ABIM Parties complied with this

Court’s directive (“Motion in Compliance”). See Docket No.

243. With the Motion in Compliance, the ABIM Parties

submitted five documents. See Docket Nos. 243-1 to 243-5. 4

The Motion in Compliance also included brief descriptions

and touched upon certain sections of the attached documents.

See Docket No. 243. Dr. Salas-Rushford timely opposition to

the Motion in Compliance followed (“Opposition to the

Motion in Compliance”). See Docket No. 244.




3 The Court clarifies that, throughout this Opinion and Order we have
referred to “ABIM’s internal disciplinary process” and “ABIM’s three-
stage appeals process” interchangeably.

4 Specifically, the ABIM Parties submitted the following documents: (1)

October 2008 ABIM Policies & Procedures, see Docket No. 243-1; (2)
Excerpt of the October 2008 ABIM Policies & Procedures, see Docket No.
243-2; (3) Email from Hara K. Jacobs to Dr. Salas-Rushford, detailing
ABIM’s three-stage appeals process in order to contest the
recommendation that his board certification be revoked, see Docket No.
243-3; (4) August 2009 ABIM Policies & Procedures, see Docket No. 243-4;
and (5) Screenshot of ABIM’s Pledge of Honesty, see Docket No. 243-5.
ABIM, ET AL., v. SALAS-RUSHFORD                                        Page 4




    In his Opposition to the Motion in Compliance, Dr. Salas-

Rushford contested the authenticity of the documents that

were submitted by the ABIM Parties—those attached at

Docket Nos. 243-1 and 243-5—, challenged the grounds for

the suspension of his board certification, in view of the

portions of the ABIM Policies & Procedures highlighted by

the ABIM Parties in their Motion in Compliance, and

rehashed several of his arguments concerning the breach of

contract and general tort claims. Id. Regarding the choice of

law that should guide this Court’s inquiry as to the remaining

claims, Dr. Salas-Rushford remained steadfast that Puerto

Rico law should apply. Id. Dr. Salas-Rushford also requested

a hearing to address the Motion in Compliance and once

again moved the Court for leave to amend the CTPC. 5 Id. The


5In his Opposition to the ABIM Parties’ Motion for Judgment, Dr. Salas-
Rushford initially requested leave to amend his CTPC. See Docket No. 217
at pgs. 31-32. This request was not addressed in the Court’s January 20,
2021 Opinion and Order. However, because the same was renewed in Dr.
Salas-Rushford’s Opposition to the Motion in Compliance, see Docket No.
244 at pg. 8, the Court will address said request in this Opinion and Order
at section “C: Request to Amend the CTPC”.
ABIM, ET AL., v. SALAS-RUSHFORD                                   Page 5




hearing was held on April 7, 2021. The Court took the matter

under advisement, see Docket No. 250, and subsequently

ordered the ABIM Parties to authenticate the documents at

Docket Nos. 243-1 to 243-5, see Docket No. 251. The ABIM

Parties complied with this Court’s Order and filed the

declarations of Ruth Hafer—an ABIM employee 6—and Hara

K. Jacobs—outside counsel for ABIM—authenticating the

documents at Docket Nos. 243-1 to 243-5. See Docket No. 252.

    For the reasons set forth below, the Court GRANTS the

ABIM Parties’ Motion for Judgment at Docket No. 216 as to

Dr. Salas-Rushford’s breach of contract and general tort

claims and DENIES Dr. Salas-Rushford’s request for leave to

amend the CTPC.

    I. Analysis

    The Court reminds the Parties that, the journey of this case

as well as the standard of review employed when analyzing

a motion for judgment on the pleadings pursuant to Rule


6Identified as a Credentials and Licensure Manager at ABIM. See Docket
No. 252-1 at ¶ 1.
ABIM, ET AL., v. SALAS-RUSHFORD                            Page 6




12(c) were included in our January 20, 2021 Opinion and

Order. See Docket No. 241 at pgs. 4-15. The Court therefore

incorporates the same by reference without having to repeat

it here. Having clarified this, we begin our analysis with Dr.

Salas-Rushford’s breach of contract claim, followed by his

general tort claim. Lastly, we address Dr. Salas-Rushford’s

request for leave to amend his CTPC.

    A. Breach of Contract Claim

    As a threshold matter, the Court notes that, throughout

the briefs filed by Dr. Salas-Rushford addressing the ABIM

Parties’ Motion for Judgment and Motion in Compliance, in

addition to the hearings held in tandem and as pleaded in his

CTPC, Dr. Salas-Rushford has maintained, that his breach of

contract claim should be analyzed pursuant to Puerto Rico

contract law. While it was initially unclear where the ABIM

Parties stood regarding this matter, given that in their Motion

for Judgment they did not set forth a cohesive argument

regarding the choice of law that should apply to the breach of

contract claim—for they included case law from the First
ABIM, ET AL., v. SALAS-RUSHFORD                                     Page 7




Circuit and the District of New Jersey when addressing the

same—Counsel for the ABIM Parties sustained during the

April 7, 2021 hearing that New Jersey law, not Puerto Rico

law, would apply. 7 However, Counsel for the ABIM Parties

did not elaborate on this point and merely stated that the

matter had already been addressed in their briefs. 8 But the

Court does not find that such is the case, particularly because

the only reference to the choice of law matter was addressed

in cursory fashion by the ABIM Parties in a footnote, see

Docket No. 216 at pg. 20 n. 11, where the discussion centered

around Dr. Salas-Rushford’s general tort claims, not his

breach of contract claim. The Court therefore finds it

necessary to conduct its own analysis.



7 As noted in our January 20, 2021 Opinion and Order, during the
November 17, 2021 hearing, Counsel for ABIM affirmed that, ultimately
the choice of law matter was inconsequential. See Docket No. 241 at pgs.
33-34.

8In the Motion for Compliance, the ABIM Parties did, however, represent
that the ABIM Policies & Procedures do not include a choice of law
provision. See Docket No. 243 at pg. 2 n. 2.
ABIM, ET AL., v. SALAS-RUSHFORD                              Page 8




    The CTPC was originally filed before the District of New

Jersey and was subsequently transferred to the District of

Puerto Rico pursuant to 28 U.S.C.A. § 1404(a). See Docket No.

173. Generally, a court sitting in diversity applies the

substantive law of the forum state, including its choice of law

rules. Atlantic Marine Const. Co., Inc. v. U.S. Dist. Court for

Western Dist. Of Texas, 571 U.S. 49, 65 (2013); Gasperini v. Ctr.

For Humanities, 518 U.S. 415, 427 (1996). However, a transfer

under § 1404(a) entails an exception to this norm, for the

transferee Court must turn to the law of the jurisdiction where

the suit was originally filed. See Ferens v. John Deere Co., 494

U.S. 516, 519 (1990); Van Dusen v. Barrack, 376 U.S. 612 (1964).

As highlighted by the Van Dusen court, a transfer pursuant to

§ 1404(a) is “generally intended, on the basis of convenience

and fairness, simply to authorize a change of courtrooms.” Id.

at 636-37. Accordingly, this Court’s choice of law analysis

must follow New Jersey’s choice of law rules.

    New Jersey choice of law rules invoke a two-part test

whereby the Court is first instructed to examine the substance
ABIM, ET AL., v. SALAS-RUSHFORD                                             Page 9




of the potentially applicable laws in order to determine if

there is an actual conflict between the two. Zydus Worldwide

DMCC v. Teva API Inc., 461 F. Supp. 3d 119, 132 (D.N.J. 2020).

It is understood that, “[a] conflict arises when there exists a

’distinction’ between the substance of the potentially

applicable laws.” Arcand v. Brother Intern. Corp., 673 F.

Supp.2d 282, 293 (D.N.J. 2009) (citing P.V. v. Camp Jaycee, 197

N.J. 132, 143-45, 962 A.2d 453 (2008)). If no such conflict exists,

the Court applies the law of the forum state. See Curtiss-Wright

Corp. v. Rodney Hunt Co. Inc., 1 F. Supp. 3d 277, 283 (D.N.J.

2014). But if a conflict does in fact exist, the Court moves on

to the second prong of the test and examines which

jurisdiction has the “most significant relationship” to the

claim pursuant to the factors espoused in § 188 of the

Restatement (Second) of Conflict of Laws. 9 See In re Subaru


9 The Restatement lists the following factors for consideration: “(a) the
place of contracting, (b) the place of negotiation of the contract, (c) the
place of performance, (d) the location of the subject matter of the contract,
and (e) the domicil[e], residence, nationality, place of incorporation and
place of business of the parties.” See Beth Schiffer Fine Photographic Arts, Inc.
v. Colex Imagining, Inc., Civ. No. 10-05321, 2012 WL 924380, at *11 (D.NJ.
ABIM, ET AL., v. SALAS-RUSHFORD                                      Page 10




Battery Dran Prod. Liab. Litig., Civil No. 1:20-cv-03095, 2021

WL 1207791, at *10 (D.N.J. Mar. 31, 2021).

    In order to successfully set forth a breach of contract claim

under New Jersey law, the following must be pled: (1) a valid

contract between the parties; (2) failure of a party to perform

its obligations pursuant to the contract; and (3) a causal nexus

between the contractual breach and the damages suffered by

the other party. Sheet Metal Workers Intern. Ass'n Local Union

No. 27, AFL-CIO v. E.P. Donnelly, Inc., 737 F.3d 879, 900 (3d

Cir. 2013) (citing Coyle v. Englander's, 199 N.J. Super. 212, 488

A.2d 1083, 1088 (N.J. Super. Ct. App. Div. 1985)). Similarly,

the following elements must be pled in order to establish a

cause of action for breach of contract under Puerto Rico law:

(1) the existence of a valid contract; (2) a showing that said

contract was breached by one of the parties; (3) and damages

resulting from the breach. R & T Roofing Contractor, Corp. v.

Fusco Corp., 265 F. Supp. 3d 145, 154 (D.P.R. 2017).



Mar. 19, 2012) (citing Restatement (Second) Conflict of Laws § 188(2)).
ABIM, ET AL., v. SALAS-RUSHFORD                             Page 11




    With this framework in tow, the Court finds that New

Jersey law applies, for there is no apparent conflict of law

between the two as far as a breach of contract claim is

concerned. The Court therefore need not consider the second

prong of the two-part test. But even assuming arguendo that

Puerto Rico contract law applied, being as the necessary

elements to set forth a breach of contract claim pursuant to

Puerto Rico law are essentially the same as those under New

Jersey law, as the analysis below shows, Dr. Salas-Rushford’s

claim still misses the mark due to his failure to satisfy a key

element necessary to advance a breach of contract claim

under both New Jersey and Puerto Rico law, to wit, the

purported contractual breach by ABIM.

    As noted above, the first element necessary to establish a

breach of contract claim is the existence of a valid contract. In

order for a valid contract to materialize, the following

elements must be present: (1) an offer; (2) acceptance of said

offer; and (3) consideration. See Timm v. Wells Fargo Bank,

N.A., Civil No. 15-8363, 2016 WL 5852848, at *3 (D.N.J. Sept.
ABIM, ET AL., v. SALAS-RUSHFORD                                            Page 12




29, 2016) (citing Smith v. SBC Commc’ns Inc., 178 N.J. 265,283,

839 A.2d 850, 861 (2004)). 10 In the CTPC, Dr. Salas-Rushford

alleges that, in order to become board certified by ABIM, at

some point in December of 2008, while in Puerto Rico, he

“registered online to take the ABIM Board Exam to be held in

Puerto Rico. He paid with a credit card registered with a

billing address of San Juan, Puerto Rico from funds located in

San Juan, Puerto Rico. He was authorized to take the ABIM

Board Exam which would be held on August 20, 2009.”

Docket No. 33 at ¶ 30. According to Dr. Salas-Rushford, once

he registered for the ABIM Board Exam, the ABIM Policies &

Procedures governed the contractual relationship entered

into with ABIM. Id. Dr. Salas-Rushford took and passed the

ABIM Board Exam on August 20, 2009. Id. at ¶ 39. The Court

finds that, the factual scenario—as pleaded by Dr. Salas-



10Likewise, under Puerto Rico law, a valid contract exists in view of (1)
the consent of the parties; (2) the object of the contract; and (3) a cause, also
referred to as “consideration”. See Citibank Global Markets, Inc. v. Rodriguez
Santana, 573 F.3d 17, 24 (1st Cir. 2009).
ABIM, ET AL., v. SALAS-RUSHFORD                                Page 13




Rushford—reveals that, he entered into a contract with ABIM,

in order to become board certified by ABIM, and that the

ABIM Policies & Procedures were to control the contractual

relationship between the two. The question therefore hinges

on which of the ABIM Policies & Procedures constitute the

applicable contract with regard to the instant controversy.

    In the CTPC, Dr. Salas-Rushford pleaded that the October

2008 ABIM Policies & Procedures governed the contractual

relationship entered into with ABIM. Id. at ¶ 30. He maintains

this argument in his briefs and representations before the

Court.     Furthermore,       Dr.   Salas-Rushford   rejects    the

applicability of the August 2009 ABIM Policies & Procedures,

which ABIM relied on throughout its communications

regarding the conduct that gave rise to the recommendation

for revocation and ultimate suspension of his board

certification, for he understands that they are “qualitatively

different” from the October 2008 ABIM Policies & Procedures.

Id. at ¶ 48. Moreover, Dr. Salas-Rushford alleges that the

August 2009 ABIM Policies & Procedures were published
ABIM, ET AL., v. SALAS-RUSHFORD                          Page 14




after he sat down for the ABIM Board Exam. Id.

    The Court reviewed the October 2008 ABIM Policies &

Procedures which referred to the provisions outlining the

grounds for suspension or revocation of a diplomate’s board

certification vis-à-vis the August 2009 ABIM Policies &

Procedures. See Docket Nos. 243-1, 243-2 and 243-4. A side by

side comparison of these documents reveals that the portions

pertaining to the potential suspension or revocation of board

certification in addition to behavior related to the ABIM

Board Exam are not “qualitatively different” as Dr. Salas-

Rushford contends. Rather, these sections happen to mirror

each other. See Docket Nos. 243-1, 243-2 and 243-4 at pg. 18.

Meaning that, even after making all favorable inferences in

Dr. Salas-Rushford’s favor and taking as true his contention

that the August 2009 ABIM Policies & Procedures went into

effect after he took the ABIM Board Exam, ultimately, both

documents would have put Dr. Salas-Rushford on notice as

to the grounds of a potential suspension or revocation of his

board certification. Having determined that a valid contract
ABIM, ET AL., v. SALAS-RUSHFORD                            Page 15




was entered into between Dr. Salas-Rushford and ABIM, and

that the October 2008 and August 2009 Policies & Procedures

track each other, as far as the revocation or the suspension of

board certification is concerned, the Court turns to, the

purported contractual breach.

    In their Motion for Judgment, the ABIM Parties argue that

the CTPC is devoid of any mention as to the contractual

obligation that ABIM owed to Dr. Salas-Rushford and which

it supposedly breached. See Docket No. 216 at pgs. 14-16. In

his Opposition to the Motion for Judgment (“Opposition”),

Dr. Salas-Rushford counters that, because board certification

was the object of the contract entered into with ABIM, the

revocation or suspension of the same, entails a material

breach of the contract by ABIM. See Docket No. 217 at pg. 16.

In support of his argument, Dr. Salas-Rushford then points

to—what he deems—are instances in which ABIM allegedly

breached the contract entered between the two because it

failed to comply with its contractual duty of good faith

pursuant to Puerto Rico contract law. Id. at pgs. 16-18.
ABIM, ET AL., v. SALAS-RUSHFORD                               Page 16




    In their Reply, the ABIM Parties reiterate that Dr. Salas-

Rushford failed to identify the obligation that ABIM owed to

him and that it allegedly breached. See Docket No. 219 at pg.

7. The ABIM Parties aver that the ABIM Policies & Procedures

“state that ABIM reserved the right to suspend or revoke the

certification of a diplomate who failed to maintain moral,

ethical, or professional behavior satisfactory to ABIM, or

engaged in misconduct that adversely affects professional

integrity.” Id. at n. 7. The ABIM Parties also find that Dr. Salas-

Rushford’s reliance on the implied covenant of good faith is

improper. Id. at pgs. 7-8. They also ascertain that there was no

contractual obligation for ABIM to “police” exam review

courses nor was ABIM obligated to interview Dr. Salas-

Rushford during its investigation of the Arora Review. Id.

Lastly, they argue that Dr. Salas-Rushford cannot invoke a

contractual claim in order to challenge ABIM’s internal

disciplinary process. Id. at pg. 9.

    While Dr. Salas-Rushford did not cite to specific portions

of his CTPC in his Opposition in support of his contention
ABIM, ET AL., v. SALAS-RUSHFORD                                Page 17




that the recommended revocation and ultimate suspension of

his board certification entailed a breach of contract, the Court

can glean as much from a comprehensive reading of the

CTPC. But even after affording Dr. Salas-Rushford the most

benevolent reading possible of his CTPC, it remains

unchanged that, both the October 2008 and August 2009

ABIM Policies & Procedures vested ABIM with the ability to

suspend or revoke his board certification if he did not comply

with certain standards and requirements as set forth therein.

Specifically, the October 2008 and August 2009 ABIM Policies

& Procedures provided, inter alia, that it could suspend or

revoke board certification “at its discretion . . . if the diplomate

was not qualified to receive the certificate at the time it was

issued, even if the certificate was issued as a result of a

mistake on the part of ABIM . . . [and] if the diplomate fails to

maintain moral, ethical, or professional behavior satisfactory

to ABIM, or engages in misconduct that adversely affects

professional competence or integrity.” See Docket No. 243-1,

243-2 and 243-4 at pg. 18. Regarding the diplomate’s behavior
ABIM, ET AL., v. SALAS-RUSHFORD                                           Page 18




pertaining to the ABIM Board Exam, the ABIM Policies &

Procedures for both October 2008 and August 2009 also

warned that “ABIM utilizes data forensic techniques that use

statistical analyses of test-response data to identify patterns of

test fraud, including cheating and piracy.” Id. Further,

“[i]rregular or improper behavior that is observed, made

apparent by data forensics, statistical analysis or uncovered

by other means will be considered a subversion of the

certification process and will constitute grounds for

invalidation of a candidate’s examination.” Id.

     A review 11 of the written decision after the conclusion of

the third, and final stage of ABIM’s three-stage appeals

process (“Final Determination”) that Dr. Salas-Rushford


11As noted in the Court’s January 20, 2021 Opinion and Order, see Docket
No. 241 at pg. 14, the Court may refer to documents incorporated by
reference into the CTPC. See also Kando v. Rhode Island State Bd. of Elections,
880 F.3d 53, 58 (1st Cir. 2018) (quoting R.G. Fin. Corp. v. Vergara-Nuñez, 446
F.3d 178, 182 (1st Cir. 2006)) (explaining that, when examining a Rule 12(c)
motion, such examination “may include facts drawn from documents
‘fairly incorporated’ in the pleadings and ‘facts susceptible to judicial
notice.’”).
ABIM, ET AL., v. SALAS-RUSHFORD                                       Page 19




submitted himself to reveals that, his board certification was

ultimately suspended for seven years, as of December 7, 2012,

because “[t]he evidence of record—which Dr. Salas Rushford

refused to address with the Panel—demonstrate[d] that Dr.

Salas Rushford failed to maintain satisfactory ethical and

professional behavior, acted in a matter that adversely

affected his professional integrity, and subverted the

certification process.” See Docket No. 216-4 at pg. 6. Given

that, pursuant to both the October 2008 and August 2009

ABIM Policies & Procedures, failure to abide by the

aforementioned postulates could lead to the suspension or

revocation of a diplomate’s board certification, in order for a

breach of contract to materialize, Dr. Salas-Rushford was

tasked with pleading that he in fact did not contravene said

postulates, but that, even then, ABIM move forward with the

suspension of his board certification. The Court finds that Dr.

Salas-Rushford has not pleaded this. 12 In light of Dr. Salas-


12 In his Opposition to the Motion in Compliance, Dr. Salas-Rushford
states that, the section titled “Irregular Behavior on Examinations” in the
ABIM, ET AL., v. SALAS-RUSHFORD                                       Page 20




Rushford’s insufficient pleading, the Court’s inquiry as to the

breach of contract claim may come to an end. Nevertheless,

we go a step further and address Dr. Salas-Rushford’s

argument that ABIM breached its Policies & Procedures

because it breached its contractual duty of good faith, which

as the Court reads this argument, the same is an attempt to

challenge the three-stage appeals process that he underwent

in order to contest the recommended revocation and ultimate

suspension of his board certification.

    “An implied covenant of good faith and fair dealing is

present in all contracts governed by New Jersey law.” Emerson

Corp. v. Orion Sales, Inc., 253 F.3d 159, 169-170 (3d Cir. 2001).



October 2008 Policies & Procedures could not be invoked in order to
suspend or revoke his board certification because it only pertains to
conduct that took place during the ABIM Board Exam itself. See Docket
No. 244 at pg. 5. The Court finds this argument unavailing for the
referenced section states that irregular or improper conduct which
subverts the certification process which is uncovered at a later date could
lead to the invalidation “of a candidate’s examination.” See Docket No.
243-1, 243-2. The Court notes that the August 2009 Policies & Procedures
include a similar provision. See Docket No. 243-4 at pg. 18.
ABIM, ET AL., v. SALAS-RUSHFORD                             Page 21




The covenant may be breached if one of the contracting

parties “acts in bad faith or engages in some other form of

inequitable conduct in the performance of a contractual

obligation.” See Black Horse Lane Assoc. v. Dow Chem. Corp., 228

F.3d 275, 288 (3d Cir. 2000). But there are certain constraints

and limitations that accompany this principle for “the implied

duty of good faith and fair dealing does not operate to alter

the clear terms of an agreement and may not be invoked to

preclude a party from exercising its express rights under such

an agreement.” Fleming Cos. V. Thriftway Medford Lakes, Inc.,

913 F. Supp. 837, 846-847 (D.N.J. 1995). Likewise, “Puerto Rico

law implies into contracts the covenant of good faith and fair

dealing.” Punta Lima LLC v. Punta Lima Dev. Co. LLC, Civil

Nos. 19-1673; 19-1800, 2020 WL 710770 at *17 (D.P.R. Feb. 11,

2020). With this in mind, the Court finds that Dr. Salas-

Rushford’s reliance on the covenant of good faith in order to

challenge     the    three-stage   internal   appeals   process—

notwithstanding whether the Court applies Puerto Rico or

New Jersey contract law—also misses the mark.
ABIM, ET AL., v. SALAS-RUSHFORD                                      Page 22




     Dr. Salas-Rushford posits that ABIM breached its duty of

contractual good faith when it 13: (1) did not warn him about

the problems with the Arora Review course and did not

remove the questions that had been allegedly compromised

from the ABIM Board Exam that he ended up taking, see

Docket No. 217 at pg. 16; Docket No. 33 ¶¶ 43-46; (2) did not

seek or interview him when it began investigating the Arora

exam review course 14, see Docket No. 217 at pg. 17; (3)

improvised the entire appeals process that he faced, for it was

not delineated in the October 2008 Policies & Procedures, see

Docket No. 217 at pg. 18; Docket No. 33 ¶ 52; (4) failed to cite

to specific rules or policies that he had allegedly violated, see


13The Court points out that none of these purported “obligations” appear
in the ABIM Policies & Procedures (whether the October 2008 or August
2009 versions) nor in the description of the three-stage appeals process.

14The Court need not consider whether ABIM was obligated to interview
Dr. Salas-Rushford once the investigation into the Arora review began.
The Court’s reason for doing so is simple; Dr. Salas-Rushford never
pleaded this in his CTPC. Instead, he first brought this allegation to the
Court’s attention by way of his Opposition. Dr. Salas-Rushford’s action
constitutes an impermissible attempt to amend his pleadings via his
Opposition.
ABIM, ET AL., v. SALAS-RUSHFORD                           Page 23




Docket No. 217 at pg. 17; Docket No. 33 at ¶ 53; (5) denied

access to the ABIM Board Exam questions so that he could

compare them with those that he had allegedly collected and

reproduced, see Docket No. 217 at pg. 17; Docket No. 33 at ¶

54; and (6) did not provide him with a copy of the October

2008 ABIM Policies & Procedures, which he contends were

the ones in effect at the time that he entered into the

contractual relationship with ABIM, while ABIM instead

relied on the August 2009 ABIM Policies & Procedures

throughout the disciplinary process, see Docket No. 217 at pg.

18; Docket No. 33 ¶ 52.

    While it is true that ABIM’s three-stage appeals process

was not referenced in the October 2008 or August 2009 ABIM

Policies & Procedures, Dr. Salas-Rushford was notified as to

the same. Specifically, a May 8, 2012 letter sent by Ms. Lynn

O. Langdon on behalf of ABIM to Dr. Salas-Rushford

informed him that he could partake in a three-stage appeals

process if he wished to contest ABIM’s recommendation to
ABIM, ET AL., v. SALAS-RUSHFORD                                     Page 24




revoke his board certification. 15 See Docket No. 216-1. Counsel

for ABIM also sent Dr. Salas-Rushford an email outlining the

three-stage appeals process. See Docket Nos. 243-3. More

fundamentally, in his CTPC, Dr. Salas-Rushford pleaded that

he submitted himself to the three-stage appeals process, see

Docket No. 33 at ¶ 52.

     Regarding Dr. Salas-Rushford’s claim that he was not

provided a copy of the October 2008 ABIM Policies &

Procedures, as noted in the Court’s discussion above, the

sections of the August 2009 ABIM Policies & Procedures

relied upon by ABIM to recommend the revocation of his

board certification and ultimately proceed with the

suspension of the same, were not materially different. 16


15 The letter stated that “[r]ecommended sanctions may be appealed
through ABIM’s three-stage internal appeal process and are not final
while any appeal is pending.” See Docket No. 216-1.

16The Court once again refers to the Final Determination noting that
Counsel for Dr. Salas-Rushford “acknowledged at the hearing, [that] even
the version of the Policies & Procedures that Dr. Salas Rushford contends
applies provided that ABIM may suspend or revoke certification in the
event a candidate or diplomate fails to maintain moral, ethical or
ABIM, ET AL., v. SALAS-RUSHFORD                                       Page 25




Moreover, the May 8, 2012 letter, see Docket No. 216-1, along

with the Staff Credentials Committee’s written decision, see

Docket No. 216-3, and the Final Determination, see Docket No.

216-4, all pointed to the grounds for suspension or revocation

as outlined in the August 2009 ABIM Policies & Procedures,

which, as previously mentioned, did not materially differ

from those outlined in the October 2008 ABIM Policies &

Procedures.

    Furthermore, regarding Dr. Salas-Rushford’s claim that

ABIM failed to remove the ABIM Exam protected questions

which it identified, the Court fails to see how this would have

affected Dr. Salas-Rushford’s disciplinary proceedings, for

the reported conduct that gave rise to the recommendation for

revocation and ultimate suspension of his board certification,


professional behavior satisfactory to ABIM or engages in misconduct that
adversely affects professional competence or integrity.” See Docket No.
216-4 at pgs. 5-6. And that both Policies & Procedures “also put candidates
on notice that ABIM seeks to identify patterns of test fraud, including
cheating and piracy, and that irregular or improper behavior in
connection with examinations is considered a subversion of the
certification process.” Id.
ABIM, ET AL., v. SALAS-RUSHFORD                                 Page 26




occurred prior to having taken the ABIM Board Exam. Lastly,

in the CTPC, Dr. Salas-Rushford alleges that, ABIM acted in

“total disregard of contractual good faith and due process”

when it did not provide him the original ABIM Board Exam

questions in order to defend himself from ABIM’s allegations,

given his belief that the material that he purportedly collected

from his colleagues were “independently created reviews.”

See Docket No. 33 at ¶¶ 53-54. However, the Court highlights

that, the final stage of the appeals process included a hearing

during     which       Dr.   Salas-Rushford   was    afforded    the

opportunity       to     express   his   stance     regarding    the

recommended revocation and answer questions concerning

his conduct, but he refused to address the allegations against
ABIM, ET AL., v. SALAS-RUSHFORD                                     Page 27




him head-on. 17 In sum, Dr. Salas-Rushford’s reliance on the

duty of good faith in order to challenge the three-stage

appeals process that he faced also falls short. As such, the

Motion for Judgment as to Dr. Salas-Rushford’s First Claim

for Relief is GRANTED.

     B. General Tort Claim

     Moving on to Dr. Salas-Rushford’s general tort claim,

identified as the Third Claim for Relief in the CTPC, the Court

is once again confronted with the choice of law question. In

his CTPC, Dr. Salas-Rushford sets forth a general tort claim

pursuant to Article 1802 of the Puerto Rico Civil Code

(“Article 1802”). As discussed above, the ABIM Parties aver



17  Specifically, the Court underscores that the Staff Credentials
Committee’s written decision noted that throughout his written
submissions, Dr. Salas-Rushford “did not meaningfully address the
evidence or conduct giving rise to the recommended sanction.” See Docket
No. 216-3 at pg. 4. And, in the written Final Determination, the Panel
“express[ed] its disappointment that Dr. Salas Rushford chose not to
answer its questions about his conduct and the evidence, and refused to
confront the core issues presented by the evidence.” See Docket No. 216-4
at pg. 6.
ABIM, ET AL., v. SALAS-RUSHFORD                                        Page 28




that New Jersey law applies. 18 New Jersey choice of law

analysis for tort claims is similar to the two-prong test

employed for contractual claims. The first step calls for the

Court to determine whether an actual conflict exists between

the laws in question. See Curtiss-Wright Corp., 1 F.Supp.3d at

283. If there is no apparent conflict, then the Court’s inquiry

may end there. Id.

     In order to set forth a negligence claim under New Jersey

law, the following elements must be alleged: “(1) duty of care,

(2) breach of that duty, (3) proximate cause, and (4) damages

suffered[.]” Houck v. Ferrari, 57 F. Supp.3d 377, 387 (D.N.J.

2014). Likewise, under Puerto Rico law, a claim under Article

1802 states that “[a] person who by an act or omission causes

damages to another through fault or negligence shall be

obliged to repair the damage so done.” See P.R. Laws Ann. tit.



18The Court’s January 20, 2021 Opinion and Order includes a summary of
the ABIM Parties’ and Dr. Salas-Rushford’s positions as to the choice of
law matter pertaining to the general tort claims. See Docket No. 241 at pgs.
33-34.
ABIM, ET AL., v. SALAS-RUSHFORD                                         Page 29




31, § 5141. Specifically, the following must be established: (1)

that a duty was owed by a defendant to the plaintiff; (2) that

said duty was breached; (3) that damages materialized 19; and

(4) that there exists a causal nexus between the damages and

the breach. See Calderón Ortega v. U.S., 753 F.3d 250, 252 (1st

Cir. 2014).

     At first glance there is no apparent conflict between New

Jersey and Puerto Rico law, for the elements to satisfy a claim

under both track each other. However, a difference does exist

with respect to the statute of limitations under each. A general

tort action under Article 1802 falls under a one-year statute of

limitation. See Redondo Const. Co. v. Izquierdo, 929 F. Supp.2d

1, 5 (D.P.R. 2012). Whereas, under New Jersey law, a two-year

statute of limitation applies. See Sterling v. New Jersey


19In Baum-Holland v. Hilton El Con Management, LLC, the First Circuit noted
that the “proof of damage” requirement is oftentimes referred to as the
proof of “injury” requirement. See 964 F.3d 77, 95 n. 20 (1st Cir. 2020). The
First Circuit went on to explain that “[t]he discrepancy is due to varying
translations from Spanish of the word “daño” –derived from the Spanish
phrase, “[e]l que . . . causa daño a otro,” included in the Spanish version
of P.R. Laws Ann. tit. 31, § 5141.” Id.
ABIM, ET AL., v. SALAS-RUSHFORD                                           Page 30




Aquarium, LLC, Civil No. 1:18-390, 2020 WL 1074809 at * 4

(D.N.J. Mar. 6, 2020). Given this conflict, the Court turns to the

second prong of the choice of law test.

     The second prong of the New Jersey choice of law analysis

instructs that, in negligence actions, “the local law of the state

where the injury occurred [applies] . . . unless . . . some other

state has a more significant relationship under the principles

stated in § 6 20 to the occurrence, the thing and the parties, in

which event the local law of the other state [applies].” See

Curtiss-Wright Corp., 1 F.Supp.3d at 285 (quoting Restatement

(Second) Conflict of Laws § 147). In view of the allegations

contained in the CTPC and given that the ABIM Parties have



20Under § 6, “[t]he factors that courts should consider in determining the
applicable state law include: ‘(a) the needs of the interstate and
international systems, (b) the relevant policies of the forum, (c) the
relevant polices of other interested states and the relative interests of those
states in the determination of the particular issue, (d) the protection of
justified expectations, (e) the basic policies underlying the particular field
of law, (f) certainty, predictability[,] and uniformity of result, and (g) ease
in the determination and application of the law to be applies.’” Curtis-
Wright Corp. v. Rodney Hunt Co., Inc., 1 F.Supp.3d 277, 285 (D.N.J. 2014)
(quoting Restatement (Second) Conflict of Laws § 6).
ABIM, ET AL., v. SALAS-RUSHFORD                            Page 31




failed to set a comprehensive argument stating otherwise, the

Court understands that Puerto Rico law applies here.

    Akin to the argument they articulated regarding the

general tort claim identified as the Second Claim for Relief in

the CTPC, the ABIM Parties sustain that they are unable to

distinguish what exactly is being alleged by Dr. Salas-

Rushford in his Third Claim for Relief. See Docket No. 216 at

pgs. 20-22. The ABIM Parties, however, argue that, in any

event, the Third Claim for Relief is in reality a due process

claim cloaked as a general tort claim. Id. at pgs. 22-23. But

given that ABIM and the ABIM Individuals are not state

actors, the ABIM Parties reason that a due process claim is

inapplicable here. Id. The Third Claim for Relief in the CTPC

reads as follows:

        The damages suffered by Dr. Salas Rushford
        were also caused by the tortious, negligent,
        wrongful, arbitrary, malicious and incompetent
        investigation conducted [by] the ABIM
        Individuals which concluded incorrectly that
        Dr. Salas Rushford had supposedly committed
        misconduct and breached the Policies and
ABIM, ET AL., v. SALAS-RUSHFORD                           Page 32




        Procedures for Certification and the Pledge of
        Honesty and Defendant and Third-Party
        Plaintiff, Dr. Salas Rushford, incorporates and
        re-alleges each and every allegation contained
        in the proceeding paragraphs.

See Docket No. 33 at ¶ 66.

    Here, Dr. Salas-Rushford relies on boilerplate language

referring to elements that characterize a general tort claim

such as the one that he intends to advance. In his Opposition,

however, Dr. Salas-Rushford attempts to flesh out his claim

by pointing to allegations made in the CTPC which

purportedly pave the way for a general tort claim under

Article 1802. Similar to the arguments made in support of the

First Claim for Relief in the CTPC, Dr. Salas-Rushford posits

that the ABIM Individuals contravened Article 1802 and

caused him damages when they did not hand over the

original ABIM Board Exam questions after he requested

them, failed to provide a copy of the applicable ABIM Policies

and Procedures and erred in concluding that he had breached

the ABIM Policies and Procedures and the Pledge of Honesty.
ABIM, ET AL., v. SALAS-RUSHFORD                                     Page 33




See Docket No. 217 at pgs. 25-27. Notwithstanding Dr. Salas-

Rushford’s attempt to clarify the allegations in support of this

general tort claim—an attempt which the Court recognizes

was still difficult to follow and discern since the general tort

claims brought under the Second and Third Claims for Relief

were discussed in unison throughout the Opposition—his

claim is deficient for it fails to establish the duty that was

owed to him by the ABIM Individuals and which they

reportedly breached.

     As read by the Court, Dr. Salas-Rushford’s allegations are

based on the ABIM Individuals’ purported omission to turn

over certain documents during the three-stage appeals

process. 21 See Docket No. 217 at pgs. 25-27. Meaning that, in


21Indeed, the general tort claim as articulated at Docket No. 33 at ¶ 66,
conveys Dr. Salas-Rushford’s sentiment that the ABIM Individuals erred
in concluding that he breached the ABIM Policies & Procedures and the
Pledge of Honesty. However, this is a conclusory statement, which lacks
specific facts explaining how the ABIM Individuals erred in determining
that his ABIM board certification should be suspended. Moreover, as
discussed throughout this Opinion and Order, the ABIM Panel, in its Final
Determination, did not invoke the Pledge of Honesty in support of its
decision to suspend Dr. Salas-Rushford’s board certification.
ABIM, ET AL., v. SALAS-RUSHFORD                                        Page 34




order for the ABIM Individuals to have had an obligation to

turn over said documents, they must have had a duty to act

in such a manner. See Barreiro López v. Universal Ins. Co., 98

F.Supp.3d 349, 354 (D.P.R. 2015). The aforementioned duty

“’arises in one of three ways: (1) by statute, regulation,

ordinance, bylaw or contract; (2) as the result of a special

relationship between the parties that has arisen through

custom; or (3) as the result of a traditionally recognized duty

of care particular to the situation.’” Id. (quoting De Jesús-

Adorno v. Browning Ferris Indus., 160 F.3d 839, 842 (1st Cir.

1998)). Accordingly, Dr. Salas-Rushford must have pleaded

that the ABIM Individuals had a duty to act in such a manner

and must have identified where that duty to act stemmed

from. Here, Dr. Salas-Rushford has not done so. 22


22In his Opposition, in what appears to be the discussion regarding the
general tort claim identified as the Third Claim for Relief in the CTPC, Dr.
Salas-Rushford cited to various cases pertaining to abuse of power and the
withholding of potentially exculpatory evidence. See Docket No. 217 at pg.
26. Specifically, he cited to Mississippi Public Employees Retirement System
v. Boston Scientific Corp., 649 F.3d 5 (1st Cir. 2011); Torres Ramirez v.
Bermúdez García, 898 F.2d 224, 227 (1st Cir. 1990) and Germany v. Vance, 868
ABIM, ET AL., v. SALAS-RUSHFORD                                          Page 35




    Instead, what the Court can gauge from the pleadings and

the arguments articulated by Dr. Salas-Rushford is that, he is

essentially mounting a procedural challenge against ABIM’s


F.2d 9, 18 n. 10 (1st Cir. 1989). However, these cases can be distinguished
from the instant case as the first case analyzed the concept of
“recklessness” within the scope of the elements necessary to establish
securities fraud. And the remaining two cases were premised on
constitutional violations and involved state actors. Moreover, to the extent
that Dr. Salas-Rushford may have attempted to advance a malicious
prosecution tort claim (which is actionable under Article 1802), or an
abuse of process claim, the same would also be misplaced here in light of
the required elements necessary to set forth such claims given that they
were not pleaded by Dr. Salas-Rushford in his CTPC. See McMillan v.
Rodríguez-Negrón, Civil No. 19-1639, 2020 WL 7422317, at * 5 (D.P.R. Dec.
18, 2020) (stating that, in the civil context, generally, Puerto Rico law does
not provide for a civil action for damages due to a civil suit, given that in
such instances, the remedy for an “ill-intentioned and frivolous suit
litigation is attorney’s fees.”); Dish Network LLC v. Llinas, 310 F.Supp.3d
310, 311-12 (D.P.R. 2018) (noting that the following two elements must be
met in order to advance an abuse of process claim under Puerto Rico law:
(1) bad motive; and (2) that the legal process was used for an “improper,
collateral objective.”); Besosa-Noceda v. Rivera-Torres, Civil No. 15-1558,
2016 WL 4398515 at *4 (D.P.R. Aug. 15, 2016) (explaining that “[a]
malicious prosecution claim is brough under the auspices of Article 1802
of the Puerto Rico Civil Code and requires that plaintiff aver and prove:
(1) that he or she has been the subject of a criminal complaint filed by the
defendant, (2) that the criminal case ended favorably for plaintiff, (3) that
the case was instigated maliciously and without probable cause, and (4)
that plaintiff suffered damages as a result.”).
ABIM, ET AL., v. SALAS-RUSHFORD                                        Page 36




three-stage appeals process. Simply put, Dr. Salas-Rushford’s

claim appears to be a due process challenge. But as both Dr.

Salas-Rushford and the ABIM Parties affirm, ABIM and the

ABIM Individuals are not state-actors23 and therefore, due

process guarantees afforded by virtue of the Fourteenth

Amendment         of    the    United      States    Constitution       are

inapplicable here. 24 Moreover, the record shows that Dr.

Salas-Rushford was afforded a hearing as part of the three-

stage appeals process, during which he declined to answer

the ABIM Panel’s questions regarding the allegations set forth

against him. Further, the communications sent by ABIM to

Dr. Salas-Rushford, informed him of the grounds for

suspension. Even though ABIM appears to have relied on the

August 2009 ABIM Policies & Procedures when doing so, as

23 It is a bedrock principle that “the Fourteenth Amendment applies only

to state action performed by ‘a person who may fairly be said to be a state
actor.’” See Jarvis v. Village Gun Shop, Inc., 805 F.3d 1, 8 (1st Cir. 2015)
(quoting Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982)).
24 The Due Process clause contained in the Fourteenth Amendment states

in pertinent part that: “nor shall any State deprive any person of life,
liberty, or property without due process of law.” U.S. CONST. amend. XIV,
§ 1.
ABIM, ET AL., v. SALAS-RUSHFORD                               Page 37




explained throughout this Opinion and Order, the pertinent

sections—those discussing the potential suspension or

revocation of his board certification—were not materially

different vis-à-vis those included in the October 2008 ABIM

Policies & Procedures. In consequence, Dr. Salas-Rushford

was notified as to the grounds of the potential suspension or

revocation of his board certification. And, while initial

communications         from       ABIM   to   Dr.   Salas-Rushford

mentioned that he had acted in contravention to the Pledge of

Honesty, ultimately, the Final Determination did not invoke

the Pledge of Honesty when supporting its decision to move

forward with the suspension of his board certification.

Accordingly, the Motion for Judgment as to Dr. Salas-

Rushford’s Third Claim for Relief is GRANTED.

    C. Request to Amend the CTPC

    The Court now turns to its last order of business: Dr. Salas-

Rushford’s request for leave to amend his CTPC. See Docket

Nos. 217 at pgs. 31-32 and 244 at pg. 8. A perusal of the record

shows that, on August 2, 2016, prior to the transfer of this case
ABIM, ET AL., v. SALAS-RUSHFORD                           Page 38




to this Court, Dr. Salas-Rushford moved the District Court of

New Jersey for leave to amend his CTPC. See Docket No. 109.

On that occasion, Dr. Salas-Rushford stated that he intended

to amend his CTPC in order to remove placeholders which

had been used for insurance companies “A, B and C” because

ABIM had produced copies of insurance policies that

identified the insurance companies by name. Docket No. 109-

1 at pg. 3. Dr. Salas-Rushford also expressed his intention to

amend portions of the CTPC in accordance with the evidence

produced during the discovery. Id. at pg. 4. The request to

amend was denied by the District Court of New Jersey

because Dr. Salas-Rushford failed to show “good cause” as to

why the cut-off date to add or amend set forth in the Pretrial

Scheduling Order at Docket No. 19—which expired on July

30, 2015—should have been extended. See Docket No. 133 at

pgs. 2-3.

    Dr. Salas-Rushford’s requests for leave to amend at

Docket Nos. 217 and 244, must also be denied. Here, it is not

apparent from the record that Dr. Salas-Rushford’s is entitled
ABIM, ET AL., v. SALAS-RUSHFORD                                            Page 39




to amend his CTPC as a matter of course and he has not raised

an argument stating that such is the case. 25 Once the option to

amend as a matter of course is off the table, a party may

amend with the opposing party’s consent or with prior leave

of the Court. See Fed. R. Civ. P. 15(a)(2). And even though

Federal Rule of Civil Procedure 15(a)(2) (“Rule 15(a)(2)”)

affords the Court considerable discretion to “give leave [to

amend] when justice so requires,” the Court does not find that

the interest of justice would be met if such leave is granted

here. Id.

     The First Circuit has made it clear that a district court may

deny a request for leave to amend pursuant to Rule 15(a)(2) if

the same is characterized by “undue delay, bad faith, futility,

[or] the absence of due diligence on the movant’s part[.]” See


25Pursuant to Federal Rule of Civil Procedure 15(a)(1), a party may amend
a pleading as matter of course 21 days after serving the same, or “if the
pleading is one to which a responsive pleading is required, 21 days after
service of a responsive pleading or 21 days after service of a motion under
Rule 12(b), (e), or (f), whichever is earlier.” See Fed. R. Civ. P. 15(a)(1)(A)-
(B).
ABIM, ET AL., v. SALAS-RUSHFORD                                       Page 40




Palmer v. Champion Mortgage, 465 F.3d 24, 30 (1st Cir. 2006).

While the Court is more than aware of the extended nature of

this case, we still find that Dr. Salas-Rushford’s request is not

warranted. Other than including a generic assertion that leave

to amend is requested in order to “address any defect[,]”see

Docket Nos. 217 at pgs. 31-32 and 244 at pg. 8, Dr. Salas-

Rushford does not articulate why a request to amend the

CTPC is being advanced at this juncture. 26

     Moreover, it has not gone unnoticed to this Court that Dr.

Salas-Rushford’s request to amend runs contrary to the

objections that he raised to the scheduling order set forth at

Docket No. 191. See Docket No. 198. There, Dr. Salas-Rushford

vehemently argued that the instant case should not be further

delayed and that certain deadlines—including the deadline to

amend pleadings or add parties—were no longer necessary.



26The Court notes that the request to amend comes more than five years
after the filing of the CTPC, see Docket No. 33, and approximately a little
over four years after a prior attempt to amend the same was made, see
Docket No. 109.
ABIM, ET AL., v. SALAS-RUSHFORD                             Page 41




Id. It appears that Dr. Salas-Rushford has now changed his

tune. Nevertheless, this unsubstantiated change in tune is not

enough for this Court to grant his request to amend the CTPC.

    The Court acknowledges that, Dr. Salas-Rushford’s

request could have potentially been analyzed pursuant to the

more stringent “good cause” standard under Federal Rule of

Civil Procedure 16(b) (“Rule 16(b)”). See Fed. R. Civ. P. 16(b).

This standard comes into play after the entry of a scheduling

order setting a deadline to amend the pleadings. See U.S. ex

rel. D’Agostino v. EV3, Inc., 802 F. 3d 188, 192 (1st Cir. 2015).

Under this standard, the deadline to amend the pleadings

delineated in a scheduling order “may be modified only upon

a showing of ‘good cause.’” Id. (quoting Fed. R. Civ. P.

16(b)(4)).

    Here, a scheduling order was entered on November 7,

2019, which set a deadline for December 3, 2019, for the

parties to amend pleadings or add parties. See Docket No. 191

at pg. 2. As discussed, Dr. Salas-Rushford filed a motion

whereby he objected to some of the deadlines set forth in the
ABIM, ET AL., v. SALAS-RUSHFORD                                Page 42




scheduling order—including the December 3, 2019 deadline

to amend pleadings—for he deemed that the same were

unnecessary. See Docket No. 198. A scheduling conference

followed on January 31, 2020, in order to discuss, inter alia, the

scheduling order at Docket No. 191. See Docket No. 220. But

the Minute for that scheduling conference does not reflect

whether the December 3, 2019 deadline to amend pleadings

or add parties was extended or considered to have expired.

Shortly after the January 31, 2020 scheduling conference, this

case was assigned to the undersigned. See Docket No. 233.

    Nevertheless, in view of this context and given that no

further scheduling conferences took place after the January

31, 2020 conference, here, the Court analyzed Dr. Salas-

Rushford’s request to amend his CTPC under the scope of

Federal Rule of Civil Procedure 15(a)(2). In any event, the

Court notes that Dr. Salas-Rushford’s request to amend in

order to “address any defect[,]” see Docket Nos. 217 at pgs. 31-

32 and 244 at pg. 8, does not satisfy Rule 16(b)’s stringent
ABIM, ET AL., v. SALAS-RUSHFORD                                     Page 43




“good cause” requirement. Accordingly, the request for leave

to amend the CTPC is hereby DENIED.

     II. Conclusion

     In light of the above, the Court hereby GRANTS the

ABIM Parties’ Motion for Judgment at Docket No. 216, as to

Dr. Salas-Rushford’s breach of contract claim and general tort

claim related to the same. 27 Accordingly, both claims are

DISMISSED WITH PREJUDICE. The Court also DENIES

Dr. Salas-Rushford’s request to amend the CTPC.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 9th day of July, 2021.

                S/ SILVIA CARREÑO-COLL
                UNITED STATES DISTRICT COURT JUDGE




 The same were identified as the First and Third Claims for Relief in the
27

CTPC.
